On Rehearing.
A purchaser of lands pendente lite takes the interest conveyed to him subject to the lis pendens of the suit. He is bound by the decree of sale, and a purchaser will obtain a good title as though no transfer had been made. In such case the suit does not abate, but may proceed in the name of the original complainant. The respondent whose interest is not thereby affected, nor burdened with any additional charges, suffers no injury which calls for a reversal of a decree so rendered. Stein v. McGrath, 128 Ala. 175, 30 So. 792; Dolberry v. Trice's Executor, 49 Ala. 207; 5 C. J. 1006; 30 Cyc. 43.
On appellee's application for modification of the decree of this court, it appears the litigation has been long pending and that all the equities have been settled. In aid of a mere prompt administration of justice, the decree of this court will be modified as follows: *Page 30 
The decree of the court below, to the effect that complainant recover of respondent $612.74 as his share of the money collected on the insurance loss, is reversed, and decree is here rendered denying relief on that phase of the bill. In all other respects the decree of the court below is affirmed, and the cause is remanded, for further proceedings under the decree as here corrected; appellee will pay the costs of appeal.
Application for rehearing by appellant overruled.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.